UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1591


SHELDON JOHNSON, SR.,

                    Plaintiff - Appellant,

             v.

KENNETH J. BRAITHWAITE, Secretary of the United States Department of the
Navy,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:19-cv-00001-MSD-DEM)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheldon Johnson, Sr., Appellant Pro Se. Kent Pendleton Porter, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sheldon Johnson, Sr., appeals the district court’s order granting the Secretary of the

United States Department of the Navy’s motion to dismiss Johnson’s complaint alleging

claims of discrimination, harassment, and retaliation under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and the Age Discrimination in Employment

Act of 1967, 29 U.S.C. §§ 621 to 634. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s judgment. See Johnson v. Braithwaite,

No. 4:19-cv-00001-MSD-DEM (E.D. Va. Apr. 2, 2020). We deny Johnson’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2